Citation Nr: 0927608	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-00 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
September 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.  

In September 2008, the claim was remanded for additional 
evidentiary development.  A Travel Board hearing was held 
before the undersigned Veterans Law Judge in April 2009.  A 
copy of the transcript of that hearing is of record.  
Additional evidence received at the hearing was accompanied 
by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) 
(2008); see also Disabled American Veterans (DAV) v. Sec'y of 
Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Appellant's current bilateral hearing loss is the result 
of a disease or injury in active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active duty service and sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, an April 
2006 letter to the Veteran from the RO specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the Veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the Veteran about the information 
and evidence VA would seek to provide; (3) informing the 
Veteran about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements and testimony from 
the Veteran and his representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the Veteran.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disability is being denied and 
neither a rating nor an effective date will be assigned.  As 
such, there is no prejudice to the Veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309  (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  



Factual Background

Review of the Veteran's service treatment records (STRs) is 
negative for report of hearing loss.  At time of service 
separation September 1967, an audiological examination was 
conducted.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10

0
LEFT
5
0
10

5

No hearing loss was noted.  

Upon VA examination in April 2006, the Veteran reported 
bilateral hearing loss and tinnitus.  During service, his 
jobs entailed being in close proximity to the firing of 
artillery.  He was not issued hearing protection.  At one 
point, 155 mm guns were near his tent and unexpectedly fired.  
He said that this damaged his hearing.  

Following service, the Veteran said that he worked in an 
automobile plant but not in a noisy division.  Later he 
briefly worked in a plant where it was noisy, but he was only 
there for about 90 days.  

On the authorized audiological evaluation in <<date>>, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
45
75
55
45
LEFT
10
55
70
60
55

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 90 percent in the left ear.

The examiner summarized that the evaluation showed a 
moderately severe sensorineural hearing loss, bilaterally.  
In that the hearing loss did not appear by the time that the 
Veteran separated from service, it was less likely than not 
that it was caused by acoustic trauma while he served in the 
military.  It was also less likely than not that the tinnitus 
was related to his noisy exposure during service.  

At an April 2009 personal hearing, the Veteran reiterated his 
contention that his current hearing loss resulted from 
inservice noise exposure.   

At the hearing, he submitted a private audiological report 
dated in April 2009.  That evaluation also showed that the 
Veteran had bilateral high frequency sensorineural hearing 
loss.  

Analysis

With regard to the claim on appeal, affording the Appellant 
the full benefit of the doubt, the Board will presume that he 
was exposed to acoustic trauma during service.  
Unfortunately, however, there is no evidence that he was 
treated for hearing loss while in service or within one year 
of his discharge from service.

Medical evidence regarding the Appellant's bilateral hearing 
loss claim was first indicated in April 2006.  In support of 
his claim, the Veteran submitted a private audiological 
evaluation dated in April 2009.  The Board notes, however, 
that none of these medical treatment records provides a 
positive medical nexus statement connecting the Appellant's 
current bilateral hearing loss with his time in service.

With regard to the decades-long evidentiary gaps in this case 
between active service and the earliest hearing loss 
complaints, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claims 
that the Appellant had injuries in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact); see also 38 C.F.R. § 3.102 (noting that reasonable 
doubt exists because of an approximate balance of positive 
and "negative" evidence).  Thus, the lack of any objective 
evidence of continuing hearing loss complaints, symptoms, or 
findings for many years between the period of active duty and 
the initial medical report dated in 2006 is itself evidence 
which tends to show that hearing loss did not have their 
onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003).

The only evidence in support of the Appellant's claims is his 
own personal statements that his current bilateral hearing 
loss is due to active duty service.  The Board acknowledges 
that he is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
incurred certain injuries during service or that he 
experienced certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu v Derwinski, 2 Vet. App. 
492 (1992).

The negative evidence in the Appellant's claims folder 
consists of the April 2006 VA audiological examination.  The 
VA examiner diagnosed the Veteran with bilateral 
sensorineural hearing loss.  Based on review of the 
Appellant's claims file and his reported history, the 
examiner opined that the hearing loss was not likely incurred 
in service.  It was specifically noted that no such hearing 
loss was present at time of service separation.  

The Board finds that the VA examination and opinion has more 
probative value than the Appellant's lay statements.  The 
examiners not only reviewed the pertinent medical history but 
provided rationales for his negative opinion.  There were no 
complaints of hearing loss for many years between the 
Appellant's discharge from service and when he first 
complained of these conditions, thus militating against a 
grant of service connection on either a direct or presumptive 
basis.

Although the Board is sympathetic to the difficulties the 
Claimant must face with his hearing loss, and, again, does 
not doubt that he was exposed to excessive noise during 
service, the fact is that hearing loss was not shown until 
many decades after service.  A medical professional has 
stated the hearing loss is not consistent with service, and 
the only opinions to the contrary are the Appellant's lay 
statements.  The Board has no choice in these circumstances 
but to deny the claim.  The evidence is not in equipoise 
since the negative opinions carry more weight than the lay 
opinions for the reasons detailed above.  As the 
preponderance of the evidence is against the Appellant's 
claim, the benefit-of- the-doubt rule does not apply, and the 
claims of entitlement to service connection for bilateral 
hearing loss must be denied.  See 38 U.S.C.A §5107 (West 2002 
& Supp. 2008).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


